Title: Report and Remarks, 3 April 1781
From: Washington, George
To: 


                        
                            New Windsor 3d April 1781.
                        
                        Report of a Committee of Congress, with
                        General Washington’s remarks, at their request.
                        Report.
                        1st That Battalion promotions in the Infantry to the Rank of Commanding Officer inclusive, where such
                            Battalion is annexed to any State shall be in the line of such State.
                        Remarks.
                        1st. Approved.
                        
                        
                            Report
                        
                        2d. That in Regiments of Infantry not annexed to any particular States, promotions to the Rank of
                            commanding Officer inclusive be Regimental.
                        
                            Remarks
                        
                        2d. That in Regiments of Infantry or Legionary Corps not annexed to any particular States, promotions to
                            the rank of commanding Officer  be Regimental or Legionary.
                        
                        
                            Report
                        
                        3d. That Regimental promotions in the Artillery to the Rank of commanding Officer inclusive shall be in the
                            line of Artillery at large.
                        
                            Remarks
                        
                        3d. That promotions in the Artillery be regimental to the rank of Captain, and from thence to the rank of
                            commanding Officer in the line of the Artillery at large, as is the present mode. My reasons are these:
                            To make it wholly regimental might be injurious to the senior Captains, and would certainly be so to the Service; as the
                            presumption of merit & knowledge must be in favor of those who have seen most Service—a lineal rise throughout
                            will be attended with insuperable disadvantages & inconveniences—The regiments are and will be at the extremities
                            of the States, and if a Captain or Subaltern must be obliged to go from the one to the other to take his place in the
                            Regiment to which he may be promoted, he will probably resign, rather than incur the immense expence attending it—and the
                            promotion of Subs.—& from Subs. to Captns being very frequent, these changes of place will also become
                            frequent—The promotions of Field Officers being rare, they will not only be enabled better to bear the expence than the
                            others, but the public may make them some allowance for the charges of making the exchange of Corps—Another, and a very
                            material reason for prefering the line of promotion I have recommended is, that the regiments being dispersed it will be
                            extremely difficult to keep a roster of Rank, and to know who are entitled to succession.
                        
                        
                            Report
                        
                        4th: That Regimental promotions, in the Cavalry to the Rank of Commanding Officer inclusive shall be in the
                            line of Cavalry at large.
                        
                            Remarks4th. That promotions in the four established Regiments of Cavalry be regimental to the rank of
                            Captain, & from thence to the rank of Commanding Officer in the line of the four regiments at large—My reasons the
                            same as those offered upon the promotion of the Artillery.
                        
                        
                            Report
                        
                        5th: With respect to promoting Battalion Officers to the Rank of Brigadiers, your Committee beg leave to
                            report as their opinion &c. &c.
                        
                            Remarks
                        
                        5th—Classing of States for the purpose of forming Brigades and giving Brigadiers, is not so agreeable to my
                            ideas of Military propriety as either of the modes  pointed out in my letter of the 20th of December; nor do I see how the
                            smaller States can be excluded, by the mode there mentioned, from giving a Brigadier, when the Colonels belonging to them
                            are the Senior Officers, and have an act of Congress in their favor as a rule of promotion.
                        Brigades, from the nature of Service, are liable to alteration, & must take different forms according
                            to the strength of the Corps—the disposition of the Army, the order of Battle—and other circumstances; which often are
                            the result of necessity and of the moment, and of which none but the Officer commanding is supposed to be a judge. To
                            determine therefore by act of Congress, that certain Corps shall form Brigades is, in my opinion, striking at the
                            essential priviledges of command, and embarrassing the Officer at the head of the Army.
                        If the resolve simply means that, New Hampshire and Massachusetts are to give four Brigadiers—that these four
                            Brigadiers shall be compleated from the oldest Colonels in these two States (and so in like manner with respect to the
                            other Classes)—and it shall be explicitly declared that this is only intended to fix the principle of promotion for the
                            Colonels, & not meant to interfere with the manner, & mode of Brigading the Troops, then my objections, in
                            great measure, will cease.
                        
                        
                            Report
                        
                        6th: That in the Cavalry and Artillery Brigadiers shall be made from the eldest Regimental Officers in
                            these Corps respectively.
                        
                            Remarks
                        
                        6th—Approved.
                        
                        
                            Report
                        
                        7th That Majors General shall be made from the eldest Brigadiers in the Army whether belonging to the
                            Infantry. Cavalry or Artillery.
                        
                            Remarks
                        
                        7th—Approved.
                        
                        
                            Report
                        
                        8th That all Brigadiers hereafter made shall take relative Rank agreeable to the date of their last
                            Battalion Commission.
                        
                            Remarks8th—To obviate all disputes which might arise upon the construction of the resolve as it
                            stands on the other side—I would propose the following "That should two or more Brigadiers be hereafter made upon the same
                            day—they shall rank with each other according to the dates of their last Battalion Commissions"—for if appointments of
                            older date are called in question or to be affected by them, it will give much uneasiness, & create great
                            confusion.
                        
                        
                            Report
                        
                        9th and 10th That Tench Tilghman Esq: receive the Commission of Lieut. Colonel to take Rank from  and Doctor McHenry the Commission of Major to take Rank from .
                        
                            Remarks
                        
                        9th—and 10th—Mr Tilghmans Commission to be dated the 1st of april 1777. Mr McHenrys from the time at which
                            Genl Greene applied in his favr—(last Octobr).
                        
                        
                            Report
                        
                        11th: That Officers in Commission not annexed to any line serving in the family of the Commanr in Chief or
                            those serving as Aides de Camp with other General Officers retain the same Rank they now hold and shall be intitled to
                            promotion when they become the eldest Officers of that Rank in the line of the Army.
                        
                            Remarks
                        
                        11th—After the words now hold, I would propose to insert—and be eligible to command upon detachments when
                            the Commander in chief or Commanding Officer of a department shall think proper.
                        I also think that if there are any Aids of old standing and uniform Service who have not been Commd that they
                            ought to be.
                        
                            Report
                        
                        12th: That Officers reduced by the late arrangement may at any time previous to the 1st day of January next
                            exchange Commissions with Officers of the same State and of the same Rank in the Army under the direction and with the
                            approbation of the Commander in Chief.
                        
                            Remarks
                        
                        12th—Should this practice be admissible, it would not only injure the Service, but derange &
                            convulse the whole Army. It is presumed that, by the late reform, we have retained the best Officers in Service (exceptg
                            in a few instances)—therefore to give the reformed such an oppertunity of coming in, would, in general, be exchanging for
                            the worse—disputes of Rank which are now pretty well settled would be revived, and the registers of the Army which have
                            been lately transmitted to the Board of War, and which are the proper references for future promotions, would be thereby
                            so mutilated that they would encrease confusion instead of throwing light upon the matter. Besides these—The Commander in
                            Chief would have the disagreeable task of giving his judgment upon the propriety of readmitting the applicant into the
                            Army.
                        
                        
                            Report
                        
                        13th: That Volunteers serving one Campaign may with the approbation of the Commander in Chief receive
                            Brevet Commissions in the lowest Grades of Subalterns, not to receive pay till placed in command, and shall not be
                            intitled to half pay for life—till annexed to some Line.  agreed.
                        
                            Remarks
                        
                        13th—Reasonable and useful, in every respect but that of obliging them to wait twelve months before they
                            can fill vacancies & derive the benefits arisg from Commissions in the lines of States. Had not the limitation
                            better be taken off, and the time left to that of recommendation by the Commander in Chief or Commanding Officer of a
                            seperate Army?
                        
                        
                            Report
                        
                        14th: All Officers not connected with Corps and now intitled to Rank in the Army by this arrangement shall
                            be considered as reduced and receive half pay so long as they reside within the United States or owe allegiance to them.
                        
                            Remarks
                        
                        14th—The number of Officers under this description are now reduced to a few, and I therefore do not think
                            the saving intended by the measure ought to be put in competition with the injury wch may be involved in it. There are
                            particularly some Foreigners of Merit (Colo. Jemat Galvan and several serving to the Southward whose names I do not
                            remember) who have been recommended by the present and former Minister, and by Officers of high rank & character
                            in France who would be affected by it. As would some valuable Officers of our own, acting in the Military Staff. Besides,
                            if some reservation is not made, your Resolve, as it now stands, would exclude all Aides de Camp not belonging to State
                            lines, or Corps in Service.
                        
                            Report
                        
                        15th: That the Commander in Chief may employ such reduced Officers as he shall think proper in the Military
                            Staff or in the inspectors department who are constantly to attend their duty in the Army.
                        
                            Remarks
                        
                        15th—Should a resolve of this nature be made public, the applications to the Commander in chief would be
                            numberless, and would lay him under the disagreeable necessity of informing many that they were not fit to fill the places
                            for wch they applied.
                        I would rather let the matter rest, and would prefer making a particular application to Congress in favor of
                            an Officer of uncommon merit and ability, to opening a door by which all would endeavor to intrude.
                        
                        
                            Report
                        
                        16th: That all Officers who are Hostages &ca &ca.
                        
                            Remarks
                        
                        16th—Reasonable & proper.
                        
                        
                            Report
                        
                        17th: That Colo. Dayton of the Jersey Line be promoted to the Rank of Brigadier General in the Army of the
                            United States.
                        
                            Remarks
                        
                        17th—Upon the principle of Classing Colo. Dayton must be excluded, because Van Schaick and (I believe)
                            Hazen are both older Colonels than him. The principle therefore would be violated in the moment of its adoption, should he
                            be promoted.
                        Note,
                        There is a matter respecting rank, which may, if not well understood and settled by an act of Congress,
                            hereafter involve disagreeable disputes.
                        It is, whether Officers commanding Regimts under the denomination of Lieutt Colonels Commandant, acquire a
                            new rank when they come to such appointment—and take command of those who are simply Lieutt Colonels in Regiments
                            commanded by full Colonels—altho’ the latter may be older Lieutenant Colonels in the line of the Army than they are.
                        The Committee are undoubtedly acquainted with the reasons for abolishing the rank of Colonel in our Army. It
                            was to put us upon a footing with the enemy in point of Exchanges—(they having few or none of that rank in service in this
                            Country)—The Officers of the Army, and even those who are immediately interested in the matter, put different constructions upon
                            it—The Lieutt Colonels Commandant, generally, think they acquire a grade by that appointment, and some Lieutt Colonels
                            submit to it, Others again observe that, after the resolve abolishing the rank of Colonel in the Army, they only acquire
                            the property of certain Regiments in the lines to which they may belong, but no encrease of Rank--for say they--there being no intermediate rank (and if there was
                            exchanges wd be rendered more difficult) between a Lieutt Colo. and a full Colonel, they must be one or the other in
                            fact—And they ask, if it should be determined that they are not considered simply as Lieutt Colonels, whether the enemy
                            will not hold them as full Colonels, and thereby defeat the intention of the resolve?
                        It is true new Commissions have been issued to Lieutt Colonels Commandant bearing date at the time which they
                            came to the Command of Regiments—But whether this has been done by order, or by the construction wch the Board of War have
                            put upon the matter, I do not know.
                        I have stated the matter just as it now stands and would wish, for very particular reasons that Congress
                            would decide upon the point without refering it to me.
                        The Committee will find herewith the Copy of a letter from General Knox to me, offering very cogent reasons
                            for making new appointments in the Artillery depend upon recommendations from the Colonels to the General Officer
                            Commanding it—and from him to Congress—The Corps of Artillery is, at present, upon a very respectable footing as to its
                            officers; and I should wish to see every possible method pursued to improve it further—The mode pointed out by General
                            Knox appears to me an eligible one—You will find my ideas of promotion in that Corps, are consonant to
                            his.
                        
                            Go: Washington
                        
                    